Citation Nr: 1432277	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Waco, Texas, Regional Office of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that his skin disability worsened since his previous examination.  In light of the Veteran's testimony, a new VA examination is required.  Snuffer v. Gober, 10 Vet. App. 400.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to comment on the percent of the body and exposed areas of the body affected by the skin disability and note whether the Veteran takes any medications, including corticosteroids, for the disability.  
The examiner is to specifically address the Veteran's contentions that he has flares of skin rash that result in a greater proportion of his body being affected.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



